Citation Nr: 1543383	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  08-10 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU) for the period from November 3, 2011. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from August 1964 to August 1967.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  In July 2014, the Board remanded the issue on appeal.


FINDING OF FACT

On July 11, 2015, prior to the promulgation of a decision in the appeal, VA received notification from the appellant that he wished to withdraw this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).   The appellant submitted a statement in July 2015 wherein he explicitly expressed his desire to withdraw this appeal.  There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

	(ORDER ON NEXT PAGE)


ORDER

The appeal is dismissed.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


